Reasons for Allowance
1.	Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device including an optical sensor. The closet prior arts, Zhang (US 20170372113 A1), Cho (US 20110037729 A1), and Park (US 20110272689 A1), individually or in combination, discloses an organic light-emitting display device comprising: comprising: an array substrate base; an electroluminescent diode array substrate above the array substrate base, the electroluminescent diode array substrate comprising: an anode layer; a cathode layer; an electroluminescent EL layer between the anode layer and the cathode layer; and a pixel compensation circuit layer on a side of the electroluminescent diode array substrate facing the array substrate base, wherein the cathode layer is on a side of the electroluminescent diode array substrate facing away from the array substrate base, and a plurality of photosensitive signal collectors each configured to receive an optical signal reflected by valleys and ridges of a finger of a user and emitted by the electroluminescent EL layer, and each configured to convert the optical signal into an electrical signal to be output. The closet prior arts of record further teach some photosensitive signal collectors of the plurality of photosensitive signal collectors are between and adjacent with the pixel compensation circuit layer and the anode layer of the electroluminescent diode array substrate, but fail to teach other photosensitive signal collectors of the plurality of photosensitive signal collectors are between and adjacent with the pixel compensation circuit layer and the electroluminescent EL layer.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691